Citation Nr: 0932760	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  05-00 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing 
loss evaluated as 20 percent disabling from September 13, 
2002, to February 15, 2005, and 10 percent disabling 
thereafter.  


REPRESENTATION

Appellant represented by:	James W. Deremo, Agent


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  For the period of the appeal from September 13, 2002, to 
February 15, 2005, the Veteran's bilateral hearing loss is 
productive of no more than Level VI hearing acuity in the 
right ear and no more than Level IV hearing acuity in the 
left ear. 

2.  For the period of the appeal as of February 15, 2005, the 
Veteran's bilateral hearing loss is productive of no more 
than Level IV hearing acuity in the right and left ears.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for the period of the appeal from September 13, 2002, to 
February 15, 2005, and in excess of 10 percent for the period 
of the appeal as of February 15, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A November 2006 letter expressly told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in September 2002 and November 2006 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the Veteran what information and evidence was needed 
to substantiate his claim for service connection for 
bilateral hearing loss, including what information and 
evidence is necessary to establish an initial disability 
rating should service connection be awarded.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  They also requested 
that he provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The September 2002 letter was sent to the Veteran prior to 
the  December 2003 rating decision which awarded service 
connection for bilateral hearing loss and assigned an initial 
rating.  The VCAA notice with respect to the elements 
addressed in this letter was therefore timely.  See 
Pelegrini, 18 Vet. App. at 120.  The VCAA notice in 
accordance with Dingess, however, was sent after the initial 
adjudication of the Veteran's claim.  Nevertheless, the Board 
finds this error nonprejudicial to the Veteran.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the November 2006 letter fully complied 
with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b), and Dingess, and after the notice was provided the 
case was readjudicated and a June 2009 supplemental statement 
of the case was provided to the Veteran.  See Pelegrini, 18 
Vet. App. at 120; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice that is more tailored 
to the claim at issue.  With respect to the Veteran's initial 
rating claim presently on appeal, the Board observes that the 
Court, in Vazquez-Flores, distinguished claims for increased 
compensation of an already service-connected disability from 
those regarding the initial-disability-rating element of a 
service connection claim.  In addition, the Court has 
previously held that, when the rating decision that is the 
basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As such, in the 
instant case, a discussion of whether sufficient Vazquez-
Flores notice has been provided for the Veteran's bilateral 
hearing loss claim is not necessary.

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  The Veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

The Veteran was afforded multiple VA audiological 
examinations throughout his appeal.  Initially, the Board 
notes that the Veteran's appointed agent asserts that a new 
examination is warranted to resolve any conflicts between 
speech discrimination scores obtained by the VA and the 
Veteran's private audiologist.  See Agent's Statement 
received April 18, 2005.  As discussed in more detail below, 
the Board accepts the findings of the March 2005 private 
audiological examination as adequate for rating purposes.  
Thus, absent any assertion that the Veteran's hearing loss 
has worsened since the May 2005 VA examination, a remand for 
a new audiological examination will only further delay this 
appeal with no apparent benefit flowing to the Veteran.  

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In the present case, none of the VA 
audiological evaluations of record contain findings relevant 
to the impact of the Veteran's hearing on his daily and 
occupational living.  Nevertheless, the board finds that such 
error does not result in any prejudice to the Veteran and, as 
such, the Board may proceed with a decision.

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

While the November 2003, February 2005, and May 2005 VA 
examiners failed to address the functional effect of the 
Veteran's hearing loss disability, the Board notes that other 
evidence of record, to specifically include the March 2005 
private audiological evaluation which notes the Veteran's 
report that his main complaint is difficulty hearing and 
understanding people when there is even minimal background 
noise, adequately addresses this issue.  Therefore, while the 
VA examinations of record are defective under Martinak, the 
Board finds that no prejudice results to the Veteran in that 
the functional effects of his hearing loss disability are 
adequately addressed by the remainder of the record and are 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. 
§ 3.321(b).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Applicability of 38 C.F.R. §§ 3.105 and 3.344

As an initial matter, the Board observes that the Veteran's 
bilateral hearing loss was originally assigned a disability 
rating of 20 percent, effective September 13, 2002.  
Thereafter, it was assigned a noncompensable (zero percent) 
disability rating, effective February 15, 2005.  See RO 
Rating Decision dated March 3, 2005.  Following the receipt 
of additional evidence, the RO amended this decision and 
assigned a disability rating of 10 percent, effective 
February 15, 2005.  See RO Rating Decision dated June 9, 
2005.  Although the disability rating assigned to the 
Veteran's bilateral hearing loss changed during this appeal, 
there was no cumulative effect on his combined disability 
rating, which remained 60 percent effective from September 
13, 2002.  

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Pursuant to 38 U.S.C.A. § 5112(b)(6), "the 
effective date of a reduction...of compensation" because of 
a "change in physical condition shall be the last day of the 
month following sixty days from the date of notice to the 
payee...of the reduction."  Section 5112(b)(6) is 
implemented by 38 C.F.R. § 3.105(e), which provides, in 
pertinent part:

Where the reduction in evaluation of a service-
connected disability or employability status is 
considered warranted and the lower evaluation would 
result in a reduction or discontinuance of 
compensation payments currently being made, a 
rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts 
and reasons.  The beneficiary will be notified at 
his or her latest address of record of the 
contemplated action and furnished detailed reasons 
therefor, and will be given 60 days for the 
presentation of additional evidence to show that 
compensation payments should be continued at their 
present level.

38 C.F.R. § 3.105(e) (2008).

In the present case, the Veteran was never provided with a 
rating proposing a reduction from 20 percent to 10 percent 
(or zero percent).  Nevertheless, the Board observes that 
38 C.F.R. § 3.105(e) does not apply to the present case.  In 
this regard, the issue before the Board is not the propriety 
of a rating reduction.  Rather, it is the propriety of the 
initial staged ratings assigned.  Moreover, even if it were 
to be considered a rating reduction, the VA need not provide 
the Veteran with a proposed rating reduction because his 
combined rating (and, thus, his compensation) did not change 
throughout the appeal.  See Stelzel v. Mansfield, 508 F.3d 
1345, 1349 (Fed. Cir. 2007) (holding that VA was not 
obligated to provide a veteran with sixty days notice before 
making a disability rating decision effective if the decision 
did not reduce the overall compensation paid to the veteran).

In addition to 38 C.F.R. § 3.105(e), VA regulations contain 
specific criteria which apply where a 100 percent rating, or 
a rating that has been in effect for 5 years or more is 
reduced.  38 C.F.R. §§ 3.343(a), 3.344 (2008).  The courts 
have never ruled on whether these provisions are applicable 
to staged ratings assigned for the initial evaluation.  
Regardless, the Veteran was only assigned a 20 percent rating 
from September 2002 to February 2005.  This is far less than 
the 5 years required by 38 C.F.R. § 3.344.  Thus, the issue 
of whether such regulatory provision(s) is applicable is 
moot.  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained during 
audiometric evaluations.  See 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2008).  Ratings for hearing impairment range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second.  To evaluate the degree of disability from 
hearing impairment, the Rating Schedule establishes eleven 
auditory acuity levels designed from Level I for essentially 
normal acuity through Level XI for profound deafness.  See 
id.  Hearing tests are conducted without hearing aids, and 
the results of the above-described tests are charted on Table 
VI and Table VII.  See id.

Historically, the Veteran was granted service connection for 
bilateral hearing loss by RO rating decision dated in 
December 2003.  A 20 percent initial rating was assigned 
effective September 13, 2002.  This initial rating was based 
on the results of a November 2003 VA audiological examination 
which shows pure tone thresholds, in decibels, as follows: 


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
20
65
95
95
69
LEFT
15
70
75
75
59

Speech audiometry at this VA audiological examination 
revealed speech recognition ability of 70 percent in the 
right ear and 96 percent in the left ear.  Entering the above 
average pure tone thresholds and speech recognition abilities 
into Table VI reveals numeric designations of hearing 
impairment of VI for the right ear and II for the left ear.  
See 38 C.F.R. § 4.85.  However, the Board observes that the 
results of the above audiological examination reflects left 
ear hearing loss which meets the criteria of "exceptional 
hearing patterns" under 38 C.F.R. § 4.86(a).  As such, Table 
VIa is for application, and a numeric designation of IV may 
also be assigned for the Veteran's left ear.  Entering the 
highest possible category designations for each ear into 
Table VII (VI and IV) results in a 20 percent rating under 
Diagnostic Code 6100.  

The record does not contain any additional audiometric 
findings dated prior to February 15, 2005.  As such, the 
Board must base its decision for the first stage of the 
appeal on the results of the above audiogram, which clearly 
show entitlement to no more than an initial rating of 20 
percent for this period of the appeal.  

The Veteran was reevaluated by VA audiologists on February 
15, 2005, and May 19, 2005.  Additionally, the Veteran 
submitted the results of a private audiogram, including a 
speech discrimination test using a recorded Maryland CNC word 
list, which was performed on March 23, 2005.  For brevity's 
sake, and in light of the fact that all of these audiological 
evaluations were performed relatively close together in time, 
the Board will only report the worst pure tone thresholds and 
speech discrimination scores obtained.  

In the present case, the May 2005 VA audiological examination 
contains the most severe pure tone thresholds.  They are, in 
decibels, as follows: 


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
15
65
95
95
68
LEFT
10
70
70
75
56

Speech audiometry at the February 2005 and May 2005 VA 
audiological examinations revealed speech recognition ability 
of 100 in both ears.  These results are in stark contrast to 
the results of the November 2003 VA audiological examination.  
They also differ from the results of the March 2005 private 
audiological evaluation.  Specifically, the Veteran's private 
audiologist reported speech recognition abilities of 84 
percent in the right ear and 86 percent in the left ear at a 
presentation level of 50 dB and 78 percent in the right ear 
and 86 percent in the left ear at a presentation level of 70 
dB.  

A June 2005 addendum to the May 2005 VA audiological 
examination indicates that the March 2005 private speech 
recognition scores "did not include a performance intensity 
function and therefore the best possible scores on the speech 
discrimination test may not have been ascertained" [emphasis 
added].  The Board acknowledges that it is not clear whether 
a performance intensity function, required by compensation 
and pension guidelines when speech recognition is 92 percent 
or less, was obtained by the March 2005 private audiologist.  
However, in light of the VA audiologist's statement that it 
was only possible that failure to perform this test resulted 
in scores which did not represent the best possible scores, 
the Board declines to find that the March 2005 speech 
recognition scores invalid for rating purposes.  See 
38 C.F.R. § 4.85(a).  See also Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).

Therefore, entering the results of the May 2005 pure tone 
threshold testing (68 for the right ear and 56 for the left 
ear) and the speech recognition scores from the March 2005 
private audiological evaluation (78 for the right ear and 86 
for the left ear) into Table VI reveals numeric designations 
of hearing impairment of IV for the right ear and II for the 
left ear.  See 38 C.F.R. § 4.85.  As before, the evidence 
demonstrates hearing loss which meets the criteria of 
"exceptional hearing patterns" for the Veteran's left ear.  
As such, Table VIa is for application, and a numeric 
designation of IV may also be assigned for the Veteran's left 
ear.  Entering the highest possible category designations for 
each ear into Table VII (IV and IV) results in a 10 percent 
rating under Diagnostic Code 6100.  

The Board has reviewed the remaining evidence of record.  
However, there are no additional audiometric findings 
available with which to evaluate the Veteran's bilateral 
hearing loss disability.  Thus, the competent evidence fails 
to show that the Veteran's bilateral hearing loss meets the 
criteria for a rating in excess of 20 percent for the period 
of the appeal from September 13, 2002, to February 14, 2005, 
and a rating in excess of 10 percent for the period of the 
appeal from February 15, 2005, through the present.  The 
Board acknowledges the lay assertions of record that the 
Veteran's hearing loss disability worsened during this 
appeal.  However, in applying the schedular criteria to the 
Veteran's hearing loss disability, lay statements alone 
cannot demonstrate entitlement to a higher disability rating.  
They will, however, be considered in determining whether 
referral for extra-schedular evaluation is necessary.  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

It is clear from the above discussion of the evidence that 
while the Veteran's average pure tone thresholds appeared to 
worsen during the appeal, his speech discrimination scores 
improved between the November 2003 VA audiological evaluation 
and his March 2005 private audiological evaluation.  This 
improvement in speech discrimination was significant enough 
to alter his rating as defined by Diagnostic Code 6100.  In 
sum, the Board finds that the competent medical evidence of 
record fails to support a higher rating at any point during 
the instant appeal.  Furthermore, the stages assigned by the 
RO appear to be appropriate given the evidence of record, and 
a need for additional staged ratings is not shown by the 
evidence.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The above determination is based upon application of the 
pertinent provisions of VA's Rating Schedule.  The purpose of 
the Rating Schedule is to compensate a veteran for the 
average impairment in earning capacity resulting from his 
service-connected disability.  38 C.F.R. § 4.1 (2008).  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the disability.  Id.  However, in some cases a disability 
may present exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2008).  In these cases, a referral for 
consideration of an extra-schedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id.  If 
there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment 
of an extra-schedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required.  38 
C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Veteran has contended during this appeal that the most 
significant problem associated with his service-connected 
hearing loss disability is difficulty with hearing voices in 
crowded environments or environments with background noise.  
See Sioux Valley Clinic Audiological Report dated March 23, 
2005.  The Veteran has not identified any specific effects 
his hearing loss disability has on his occupation as an owner 
of a construction business.  

The rating criteria for a hearing loss disability, as 
described above, focus on hearing sensitivity and speech 
discrimination abilities.  Thus, it appears that the 
Veteran's symptomatology is adequately contemplated by the 
Rating Schedule.  Moreover, the Board is of the opinion that 
the Veteran's problems with hearing loss and speech 
discrimination, while unfortunate, do not reflect such an 
unusual disability picture as to render the Rating Schedule 
inadequate.  Finally, the Board does not find there to be 
'other related factors' present, such as "marked" 
interference with employment or frequent hospitalization.  In 
sum, the staged ratings presently assigned to the Veteran's 
hearing loss disability reasonably describes his disability 
level and impairment in earning capacity.  Therefore, no 
extra-schedular referral is required.  Thun v. Peake, 22 Vet. 
App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995); 38 C.F.R. 
§ 3.321(b)(1).  





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a higher initial rating for bilateral hearing 
loss evaluated as 20 percent disabling from September 13, 
2002, to February 15, 2005, and 10 percent disabling 
thereafter, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


